UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5718 DREYFUS TREASURY PRIME CASH MANAGEMENT (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 1/31/14 FORM N-CSR Item 1. Reports to Stockholders. Contents The Funds Letter to Shareholders (Taxable) 3 Letter to Shareholders (Tax-Exempt) 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statements of Investments 11 Statements of Assets and Liabilities 54 Statements of Operations 57 Statements of Changes in Net Assets 59 Financial Highlights 64 Notes to Financial Statements 74 Report of Independent Registered Public Accounting Firm 83 Important Tax Information 84 Proxy Results 85 Board Members Information 89 Officers of the Funds 91 For More Information Back cover The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. • Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Dreyfus Cash Management Funds The Funds LETTER TO SHAREHOLDERS Dear Shareholders: This annual report for the several Dreyfus Cash Management Funds (Taxable) covers the 12-month period ended January 31, 2014. Over the reporting period, these funds achieved the following yields and, taking into account the effects of compounding, the following effective yields: Effective Yield (%) Yield (%) Dreyfus Cash Management Institutional Shares 0.04 0.04 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Dreyfus Government Cash Management Institutional Shares 0.01 0.01 Investor Shares 0.01 0.01 Administrative Shares 0.01 0.01 Participant Shares 0.01 0.01 Agency Shares 0.01 0.01 Dreyfus Government Prime Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Dreyfus Treasury & Agency Cash Management Institutional Shares 0.01 0.01 Investor Shares 0.01 0.01 Administrative Shares 0.01 0.01 Participant Shares 0.01 0.01 Service Shares 0.01 0.01 Select Shares 0.01 0.01 Agency Shares 0.01 0.01 Premier Shares 0.01 0.01 Dreyfus Treasury Prime Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Although long-term interest rates climbed amid a recovering U.S. economy over the reporting period, short-term rates and money market yields remained anchored by an unchanged federal funds rate between 0% and 0.25%. U.S. Economic Recovery Gained Traction A mild U.S. economic recovery appeared to gain momentum in February 2013, when the unemployment rate declined from 7.9% to 7.7% and 236,000 new jobs were created.The unemployment rate continued to edge lower in March to 7.6%, but just 88,000 new jobs were added during the month.The economy grew at a lackluster 1.1% annualized rate during the first quarter of 2013. The gradual recovery continued in April when the unemployment rate ticked down to 7.5%. In May, the Federal Reserve Board (the “Fed”) signaled that it would begin to curtail its quantitative easing program sooner than expected despite subsequent releases of data showing reduced manufacturing activity and an increase in the unemployment rate to 7.6%. Investors responded to the Fed’s hawkish remarks by driving long-term interest rates higher in June amid robust increases in home and automobile sales, the creation of 195,000 jobs, and an unchanged unemployment rate. For the second quarter, the U.S. economy grew at a more respectable 2.5% annualized rate. July brought welcome evidence of market stabilization when investors realized that imminent increases in short-term rates were unlikely, even as the unemployment rate slid to 7.4%. In August, the manufacturing sector expanded at its fastest pace since June 2011, and the unemployment rate dipped to 7.3%. Financial markets rallied in September when the Fed unexpectedly refrained from tapering its quantitative easing program, manufacturing activity expanded, and the service sector continued to grow. Yet, only 146,000 jobs were added in September even as the unemployment rate fell to 7.2%. It later was The Funds 3 LETTER TO SHAREHOLDERS (continued) announced that U.S. economic activity accelerated to a robust 4.1% annualized growth rate during the third quarter. October saw 204,000 new jobs, but furloughs of government workers during a U.S. government shutdown drove the unemployment rate to 7.3%, and the Fed again refrained from reducing its bond purchases. However, economic data for November showed a more robust recovery, including 274,000 new jobs and an unemployment rate of 7.0%. Manufacturing activity accelerated in December, as new orders reached their highest level in four years.The Fed responded to more robust economic data by modestly reducing its monthly bond purchases, marking the first of what is expected to be a series of cuts. However, only 75,000 new jobs were created in December, the lowest monthly gain in three years. The unemployment rate slid to 6.7% as workers left the labor force. The U.S. economy grew at an estimated 3.2% annualized GDP growth rate during the fourth quarter. In January 2014, investors worried that ongoing downturns in the emerging markets could dampen the U.S. economic recovery. However, corporate earnings growth generally remained strong, and the unemployment rate declined to 6.6% with the addition of 113,000 jobs. As expected, the Fed announced an additional reduction in quantitative easing after its January meeting. No Change Expected for Short-Term Rates Despite higher long-term interest rates in an accelerating recovery, money market yields remained near zero percent, and yield differences along the market’s maturity spectrum stayed relatively narrow. In addition, monetary policymakers appear unlikely to raise short-term interest rates this year, and we expect regulators to issue changes to the rules governing some money market funds over the coming months. Therefore, as we have for some time, we have maintained the fund’s weighted average maturity in a market-neutral position, and we remained focused on well-established issuers with good liquidity characteristics. An investment in the funds is not insured or guaranteed by the FDIC or any other government agency.Although the funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. 4 LETTER TO SHAREHOLDERS Dear Shareholder: We are pleased to present the annual report for the several Dreyfus Cash Management Funds (Tax Exempt). For the 12-month period ended January 31, 2014, these tax-exempt money market funds achieved the following yields and effective yields: Effective Yield (%) Yield (%) Dreyfus Municipal Cash Management Plus Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Dreyfus New York Municipal Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Dreyfus Tax Exempt Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Dreyfus California AMT-Free Municipal Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Dreyfus New York AMT-Free Municipal Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Classic Shares 0.00 0.00 Long-Term Rates Climbed in Economic Recovery Economic conditions continued to improve over the reporting period as U.S. GDP accelerated from 2.5% during the second quarter of the year to a more robust 4.1% for the third quarter and 3.2% in the fourth quarter amid falling unemployment, rebounding housing markets, increased manufacturing activity, and a massive quantitative easing program from the Federal Reserve Board (the “Fed”). Longer term interest rates climbed as the recovery progressed, but the Fed left short-term interest rates unchanged near historical lows. Investors were surprised in May 2013, when the Fed appeared ready to back away from its longstanding, aggressively accommodative monetary policy stance. Relatively hawkish remarks by Fed Chairman Ben Bernanke were interpreted as a signal that U.S. monetary policymakers would begin to curtail their quantitative easing program sooner than most analysts had expected. This development sent long-term rates sharply higher, and yield differences widened along the bond market’s maturity spectrum. Although long-term rates declined somewhat when the Fed unexpectedly refrained from tapering its bonds purchases in the fall, subsequent releases of robust economic data sent rates higher over the reporting period’s final months. The municipal money markets also were influenced by supply-and-demand factors. Demand remained strong for a limited supply of tax-exempt securities, including from nontraditional buyers, such as intermediate bond funds and taxable money market funds seeking attractive tax-exempt yields compared to similar maturity taxable securities. However, individual investors The Funds 5 LETTER TO SHAREHOLDERS (continued) remained focused on longer term municipal bonds with higher yields. In this environment, yields of high-quality, one-year municipal notes remained low, and rates on variable rate demand notes (“VRDNs”) stayed steady amid steady demand from taxable money market funds seeking to comply with more stringent liquidity requirements. Despite a bankruptcy filing by the city of Detroit over the summer and media reports detailing Puerto Rico’s economic and fiscal woes in September, municipal credit quality generally continued to improve as tax revenues increased for most states and municipalities. California’s finances continued to benefit from stronger tax revenues in the wake of tax increases on higher income residents. The State of New York also fared relatively well, supported by balanced budgets enacted on time, improved finances, better spending controls, and well-funded pension liabilities. Credit Selection Remained Paramount Most municipal money market funds have maintained short weighted average maturities compared to historical averages due to narrow yield differences along the money market’s maturity range and ongoing regulatory uncertainty.The funds were no exception, as we generally maintained their weighted average maturities in a position that was consistent with industry averages. Well-researched credit selection remained paramount during the reporting period. We continued to favor state general obligation bonds; essential service revenue bonds backed by water, sewer, and electric facilities; certain local credits with strong financial positions and stable tax bases; and health care and education issuers with stable credit characteristics. Low Rates Likely to Persist The Fed made modest cuts in its monthly bond purchases in December and January, marking the start of what is expected to be a series of measured reductions in its quantitative easing program. However, the Fed also has made clear that short-term interest rates are likely to remain low for some time to come. Consequently, in our judgment, the prudent course continues to be an emphasis on preservation of capital and liquidity. An investment in the funds is not insured or guaranteed by the FDIC or any other government agency.Although the funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. For the national funds, income may be subject to state and local taxes. For the NewYork and California funds, income may be subject to state and local taxes for out-of-state residents. For each non-AMT-Free fund, some income may be subject to the federal alternative minimum tax (AMT). 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, the funds’ yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in each class of each fund from August 1, 2013 to January 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended January 31, 2014 Institutional Investor Administrative Participant Service Select Agency Premier Dreyfus Cash Management Expenses paid per $1,000 † $ .66 $ .86 $ .86 $ .86 — — $ .86 — Ending value (after expenses) $ 1,000.20 $ 1,000.00 $ 1,000.00 $ 1,000.00 — — $ 1,000.00 — Annualized expense ratio (%) .13 .17 .17 .17 — — .17 — Dreyfus Government Cash Management Expenses paid per $1,000 † $ .35 $ .35 $ .35 $ .35 — — $ .35 — Ending value (after expenses) $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 — — $ 1,000.10 — Annualized expense ratio (%) .07 .07 .07 .07 — — .07 — Dreyfus Government Prime Cash Management Expenses paid per $1,000 † $ .35 $ .35 $ .35 $ .35 — — $ .35 — Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 — — $ 1,000.00 — Annualized expense ratio (%) .07 .07 .07 .07 — — .07 — Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000 † $ .30 $ .30 $ .30 $ .30 $ .25 $ .30 $ .30 $ .25 Ending value (after expenses) $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 Annualized expense ratio (%) .06 .06 .06 .06 .05 .06 .06 .05 Dreyfus Treasury Prime Cash Management Expenses paid per $1,000 † $ .25 $ .20 $ .20 $ .20 — — $ .20 — Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 — — $ 1,000.00 — Annualized expense ratio (%) .05 .04 .04 .04 — — .04 — The Funds 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) (continued) † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses and Value of a $1,000 Investment (continued) assuming actual returns for the six months ended January 31, 2014 Institutional Investor Administrative Participant Agency Classic Dreyfus Municipal Cash Management Plus Expenses paid per $1,000 † $ .81 $ .81 $ .81 $ .81 $ .86 — Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 — Annualized expense ratio (%) .16 .16 .16 .16 .17 — Dreyfus New York Municipal Cash Management Expenses paid per $1,000 † $ .81 $ .76 $ .81 $ .81 — — Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 — — Annualized expense ratio (%) .16 .15 .16 .16 — — Dreyfus Tax Exempt Cash Management Expenses paid per $1,000 † $ .55 $ .55 $ .55 $ .55 — Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 — — Annualized expense ratio (%) .11 .11 .11 .11 — — Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ .50 $ .50 $ .55 $ .50 — — Ending value (after expenses) $ 1,000.00 1,000.00 $ 1,000.00 $ 1,000.00 — — Annualized expense ratio (%) .10 .10 .11 .10 — — Dreyfus New York AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ .81 $ .81 $ .81 — — $ .81 Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 — — $ 1,000.00 Annualized expense ratio (%) .16 .16 .16 — — .16 8 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return.You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended January 31, 2014 Institutional Investor Administrative Participant Service Select Agency Premier Dreyfus Cash Management Expenses paid per $1,000 † $ .66 $ .87 $ .87 $ .87 — — $ .87 — Ending value (after expenses) $ 1,024.55 $ 1,024.35 $ 1,024.35 $ 1,024.35 — — $ 1,024.35 — Annualized expense ratio (%) .13 .17 .17 .17 — — .17 — Dreyfus Government Cash Management Expenses paid per $1,000 † $ .36 $ .36 $ .36 $ .36 — — $ .36 — Ending value (after expenses) $ 1,024.85 $ 1,024.85 $ 1,024.85 $ 1,024.85 — — $ 1,024.85 — Annualized expense ratio (%) .07 .07 .07 .07 — — .07 — Dreyfus Government Prime Cash Management Expenses paid per $1,000 † $ .36 $ .36 $ .36 $ .36 — — $ .36 — Ending value (after expenses) $ ,024.85 $ 1,024.85 $ 1,024.85 $ 1,024.85 — — $ 1,024.85 — Annualized expense ratio (%) .07 .07 .07 .07 — — .07 — Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000 † $ .31 $ .31 $ .31 $ .31 $ .26 $ .31 $ .31 $ .26 Ending value (after expenses) $ 1,024.90 $ 1,024.90 $ 1,024.90 $ 1,024.90 $ 1,024.95 $ 1,024.90 $ 1,024.90 $ 1,024.95 Annualized expense ratio (%) .06 .06 .06 .06 .05 .06 .06 .05 Dreyfus Treasury Prime Cash Management Expenses paid per $1,000 † $ .26 $ 0.20 $ 0.20 $ 0.20 — — $ .20 — Ending value (after expenses) $ ,024.95 $ 1,025.00 $ 1,025.00 $ 1,025.00 — — $ 1,025.00 — Annualized expense ratio (%) .05 .04 .04 .04 — — .04 — The Funds 9 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) (continued) Expenses and Value of a $1,000 Investment (continued) assuming a hypothetical 5% annualized return for the six months ended January 31, 2014 Institutional Investor Administrative Participant Agency Classic Dreyfus Municipal Cash Management Plus Expenses paid per $1,000 † $ .82 $ .82 $ .82 $ .82 $ .87 — Ending value (after expenses) $ 1,024.40 $ 1,024.40 $ 1,024.40 $ 1,024.40 $ 1,024.35 — Annualized expense ratio (%) .16 .16 .16 .16 .17 — Dreyfus New York Municipal Cash Management Expenses paid per $1,000 † $ .82 $ .77 $ .82 $ .82 — — Ending value (after expenses) $ 1,024.40 $ 1,024.45 $ 1,024.40 $ 1,024.40 — — Annualized expense ratio (%) .16 .15 .16 .16 — — Dreyfus Tax Exempt Cash Management Expenses paid per $1,000 † $ .56 $ .56 $ .56 $ .56 — — Ending value (after expenses) $ 1,024.65 $ 1,024.65 $ 1,024.65 $ 1,024.65 — — Annualized expense ratio (%) .11 .11 .11 .11 — — Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ .51 $ .51 $ .56 $ .51 — — Ending value (after expenses) $ 1,024.70 $ 1,024.70 $ 1,024.65 $ 1,024.70 — — Annualized expense ratio (%) .10 .10 .11 .10 — — Dreyfus New York AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ .82 $ .82 $ .82 — — $ .82 Ending value (after expenses) $ 1,024.40 $ 1,024.40 $ 1,024.40 — — $ 1,024.40 Annualized expense ratio (%) .16 .16 .16 — — .16 † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 10 STATEMENT OF INVESTMENTS January 31, 2014 Principal Dreyfus Cash Management Amount ($) Value ($) Negotiable Bank Certificates of Deposit—38.7% Bank of Montreal (Yankee) 0.15%—0.18%, 3/12/14—3/17/14 850,000,000 850,000,000 Bank of Nova Scotia (Yankee) 0.23%—0.25%, 2/3/14 950,000,000 a 949,985,480 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.20%—0.25%, 2/3/14—4/28/14 1,100,000,000 1,100,000,000 Credit Industriel et Commercial (Yankee) 0.16%, 3/3/14 300,000,000 300,000,000 Credit Suisse New York (Yankee) 0.19%—0.20%, 2/3/14—3/10/14 900,000,000 900,000,000 Deutsche Bank AG (Yankee) 0.20%, 3/31/14 200,000,000 200,000,000 JPMorgan Chase Bank, N.A. 0.25%, 4/21/14—4/25/14 430,000,000 430,000,000 Mitsubishi UFJ Trust and Banking Corp. (Yankee) 0.20%, 4/30/14 100,000,000 100,000,000 Mizuho Bank (Yankee) 0.21%, 3/14/14—4/30/14 1,250,000,000 1,250,000,000 Nordea Bank Finland (Yankee) 0.20%—0.24%, 2/26/14—7/16/14 850,000,000 849,997,399 Norinchukin Bank (Yankee) 0.21%—0.22%, 2/12/14—4/8/14 772,000,000 771,998,168 Rabobank Nederland (Yankee) 0.22%, 6/2/14 250,000,000 250,000,000 Royal Bank of Canada (Yankee) 0.29%, 2/3/14 50,000,000 a 50,000,000 Sumitomo Mitsui Banking Corp. (Yankee) 0.21%—0.25%, 2/13/14—6/2/14 1,200,000,000 b 1,200,000,000 Sumitomo Mitsui Trust Bank (Yankee) 0.21%, 2/27/14—3/12/14 500,000,000 b 500,000,000 Svenska Handelsbanken (Yankee) 0.20%—0.21%, 7/21/14 350,000,000 b 350,008,255 Toronto Dominion Bank NY (Yankee) 0.22%—0.24%, 2/18/14—10/22/14 700,000,000 700,000,000 UBS AG (Yankee) 0.17%, 3/14/14 150,000,000 150,000,000 Wells Fargo Bank, NA 0.20%—0.24%, 2/3/14—6/9/14 455,000,000 a 455,000,000 Total Negotiable Bank Certificates of Deposit (cost $11,356,989,302) Commercial Paper—20.8% ANZ International Ltd. 0.21%—0.28%, 2/10/14—7/31/14 200,000,000 a,b 199,895,000 Australia and New Zealand Banking Group Ltd. 0.24%, 2/28/14 100,000,000 a,b 100,000,000 Bank of Nova Scotia 0.19%, 2/3/14 250,000,000 249,997,361 The Funds 11 STATEMENT OF INVESTMENTS (continued) Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Commercial Paper (continued) Commonwealth Bank of Australia 0.21%—0.26%, 2/4/14—5/6/14 730,000,000 a,b 729,929,826 Erste Abwicklungsanstalt 0.15%—0.17%, 2/19/14—5/20/14 575,000,000 574,852,208 General Electric Capital Corp. 0.23%, 2/5/14 100,000,000 99,997,444 HSBC Bank PLC 0.23%—0.25%, 2/3/14—2/19/14 400,000,000 a,b 400,000,000 JPMorgan Securities LLC 0.36%, 2/10/14 75,000,000 a,b 75,000,000 National Australia Funding (DE) Inc. 0.20%, 7/14/14—8/1/14 581,000,000 b 580,448,872 Nordea Bank AB 0.22%, 4/17/14 149,450,000 b 149,381,502 NRW Bank 0.11%—0.12%, 2/14/14 650,000,000 b 649,973,729 Rabobank USA Financial Corp. 0.22%, 4/30/14—7/10/14 690,000,000 689,411,989 Toyota Motor Credit Corp. 0.21%—0.23%, 2/3/14—3/24/14 545,000,000 a 544,922,946 Westpac Banking Corp. 0.22%—0.28%, 2/3/14—2/17/14 1,025,000,000 a,b 1,025,000,000 Total Commercial Paper (cost $6,068,810,877) Asset -Backed Commercial Paper—3.2% Bedford Row Funding 0.30%, 4/30/14 91,300,000 b 91,233,047 CAFCO 0.17%, 3/12/14 50,000,000 b 49,990,792 CIESCO LLC 0.17%, 3/10/14 50,000,000 b 49,991,264 Collateralized Commercial Paper II Co., LLC 0.28%, 3/11/14 333,390,000 b 333,291,465 Collateralized Commercial Paper Program Co., LLC 0.28%, 4/1/14—7/8/14 400,000,000 399,664,000 Total Asset-Backed Commercial Paper (cost $924,170,568) Time Deposits—20.4% Canadian Imperial Bank of Commerce (Grand Cayman) 0.04%, 2/3/14 150,000,000 150,000,000 Credit Agricole (Grand Cayman) 0.09%, 2/3/14 1,000,000,000 1,000,000,000 DnB Bank (Grand Cayman) 0.03%—0.04%, 2/3/14 900,000,000 900,000,000 12 Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Time Deposits (continued) Landesbank Hessen-Thuringen Girozentrale (Grand Cayman) 0.04%, 2/3/14 150,000,000 150,000,000 Lloyds Bank (London) 0.06%, 2/3/14 1,000,000,000 1,000,000,000 Natixis New York (Grand Cayman) 0.10%, 2/3/14 587,000,000 587,000,000 Skandinaviska Enskilda Banken (Grand Cayman) 0.04%, 2/3/14 993,000,000 993,000,000 Swedbank (Grand Cayman) 0.05%, 2/3/14 578,000,000 578,000,000 U.S. Bank NA (Grand Cayman) 0.10%, 2/3/14 600,000,000 600,000,000 Total Time Deposits (cost $5,958,000,000) U.S. Government Agencies—.6% Federal Farm Credit Bank 0.01%, 2/3/14 35,000,000 34,999,981 Federal Home Loan Bank 0.06%, 2/20/14 131,700,000 131,696,177 Total U.S. Government Agencies (cost $166,696,158) U.S. Treasury Bills—.5% 0.06%, 2/6/14 (cost $149,998,750) 150,000,000 U.S. Treasury Notes—4.9% 0.06%—0.22%, 2/15/14—6/30/14 (cost $1,423,370,203) 1,419,000,000 Repurchase Agreements—10.9% ABN AMRO Bank N.V. 0.02%, dated 1/31/14, due 2/3/14 in the amount of $780,001,300 (fully collateralized by $
